Citation Nr: 1145514	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to an evaluation in excess of 50 percent for service-connected depressive disorder with posttraumatic stress disorder (psychiatric disorder).

4.  Entitlement to an evaluation in excess of 10 percent for service-connected mild left knee arthritis with history of medial collateral ligament strain and internal derangement, status postoperative (left knee disorder).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

6.  Whether the denial of service connection for left knee disability by rating decision in April 1970 was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Veteran represented by:	Catherine Caporusso, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970; he had service in Vietnam and was awarded the Combat Infantryman Badge and the Bronze Star Medal.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a personal hearing before sitting at the RO in April 2011, and a transcript of the hearing is of record.

VA treatment reports were added to the claims files after the most recent Supplemental Statement of the Case, and a written waiver of RO review of this evidence is of record.  See 38 C.F.R. § 20.1304 (2011).  


The issues of service connection for chest and back disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disorder is REMANDED to the VA Regional Office.


FINDINGS OF FACT

1.  All known and available service treatment records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for bilateral shoulder and hip disorders, for an increased evaluation for service-connected psychiatric disorder, for TDIU, and for CUE in the April 1970 rating decision; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has bilateral shoulder and hip disorders due to service are not competent.

3.  The March 2010 findings by a VA examiner, based on physical examination and a review of the claims files, that the Veteran does not have a shoulder or hip disorder is competent, credible, and highly probative evidence.

4.  The preponderance of the evidence shows that the Veteran does not have a shoulder or hip disorder due to service.

5.  There is evidence of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to service-connected psychiatric disability.

6.  The Veteran has completed three years of college; he last worked full time in April 2003 in construction.

7.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.

8.  The record does not establish an error of fact or law in the prior rating decision dated in April 1970 that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for the establishment of service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for the assignment of an evaluation of 70 percent, but no higher, for the service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

4.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2011).  

5.  The April 1970 rating decision that denied service connection for a left knee disorder does not contain CUE.  38 U.S.C.A. §§ 1155, 5109A (West 2002); 38 C.F.R. §§ 3.104 , 3.105, 3.155, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2011) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (noting that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  The RO sent the Veteran a letter in July 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to TDIU.  The RO sent the Veteran a letter in November 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after each of the letters.  

The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348   (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 

In compliance with the duty to notify the Veteran of what information would substantiate his claims, the Veteran was informed in the November 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  A VA psychiatric evaluation was conducted in November 2008, and a VA musculoskeletal examination was conducted in March 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issues decided below.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2011 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims, including at his personal hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (noting the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

Service Connection Claims

The Veteran, who served in combat, seeks service connection for bilateral shoulder and hip disorders.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeals will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Veteran's service treatment records do not reveal any complaints or findings of a shoulder or hip disorder, including on discharge medical history and examination reports in March 1970.

The Veteran did not complain of a shoulder or hip disorder on his March 1970 application for compensation benefits.

A VA joint evaluation was conducted in March 2010 and included review of the claims files.  Physical examination and X-ray studies of the shoulders and hips did not show any objective abnormality.  The pertinent diagnosis was normal shoulders and hips.

The Veteran testified at his travel board hearing in April 2011 that soon after service he received treatment for musculoskeletal problems which were subsequently shown to involve the shoulders and hips, although these treatment reports are no longer available.

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The above evidence shows that there were no complaints or findings of shoulder or hip disability in service, including on discharge medical history and medical evaluation in March 1970.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Moreover, no shoulder or hip disorder was found on VA examination in March 2010.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran is a combat Veteran.  As noted above, although Section 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion was not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death where the widow was seeking service connection for the cause of death of her husband, the Veteran,).   

While the Veteran is competent to report his subjective symptoms involving the shoulders and hips, he is not competent to report that he has a current shoulder or hip disorder due to service.  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The March 2010 VA examination report is based on a review of the claims files and an examination of the Veteran.  Consequently, this opinion is competent, credible, and has great probative value.  Based on the above evidence, the Board finds that the Veteran's contention that he has bilateral shoulder and hip disorders due to service is not competent.  Consequently, the Veteran's claims for service connection for bilateral shoulder and hip disorders must be denied.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

The Veteran was granted service connection for a psychiatric disability by rating decision in January 2003, which assigned a 30 percent rating, effective September 6, 2002, under Diagnostic Codes 9433-9411.  A July 2003 rating decision increased the disability evaluation to 50 percent disabling for the psychiatric disability effective September 6, 2002.  A claim for increase was received by VA in September 2004.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence warrants an increased rating of 70 percent for the service-connected psychiatric disorder.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4.  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9433-9411.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 21-30 is reflective of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). 

A GAF score of 31-40 is illustrative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA treatment reports from June 2004 to September 2005 reveal a GAF score of 55 in June 2004 and a score of 51 in July 2004.

A VA psychiatric evaluation was conducted in February 2005.  The Veteran complained of nightmares, flashbacks, and insomnia.  On mental status evaluation, his affect was considered anxious and his mood was depressed.  The diagnosis was chronic PTSD, and the GAF score was 44.

According to a June 2005 opinion from a VA nurse and VA physician involved in the Veteran's care for PTSD through a VA weekly trauma group, it was apparent that given the "opportunity and severity of his symptomatology" that his ability to seek and maintain employment was unlikely now or in the foreseeable future.

The Veteran complained on VA psychiatric evaluation in November 2005 of nightmares and flashbacks of Vietnam, as well as insomnia.  PTSD was diagnosed and the Veteran's GAF score was 56.  It was noted that the Veteran was not employable due to his PTSD.

According to an April 2006 opinion from the two VA health care providers who provided an opinion in June 2005, the Veteran's symptoms included daily flashbacks of Vietnam, combat-related nightmares with difficulty sleeping, problems with anger, and difficulty with relationships.  The Veteran said that his depression had been severe enough that he had had thoughts of suicide.  It was reported that the Veteran had been unable to work for over two years due to his PTSD.

The Veteran's complaints on VA evaluation in November 2008 included chronic anxiety, agitated depression with low mood, hypervigilance, difficulty concentrating, restlessness, diminished pleasure in activities he used to enjoy, social withdrawal and isolation, and irritability.  He was oriented, and his thoughts were coherent and relevant.  He did not have suicidal or homicidal ideation.  The diagnoses were PTSD related to combat and depressive personality.  His GAF score was 50.  It was concluded that the Veteran's PTSD resulted in deficiencies in his ability to work, family relationships, thinking, mood, and judgment.

VA treatment reports from April 2009 to May 2011 reveal complaints of worsening psychiatric symptoms in April 2011.

The Veteran testified at his April 2011 hearing about his psychiatric symptoms, including that he had panic attacks approximately three times a week.

The medical evidence, especially the VA opinions and examination reports, shows a disability picture for the Veteran's service-connected psychiatric disorder that more closely resembles the severity of the criteria for an evaluation of 70 percent due to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  There are multiple psychiatric complaints, including continued problems with nightmares and flashbacks of Vietnam and with insomnia.  Moreover, his GAF score since June 2004 has been as low as 44, which is indicative of serious impairment, and has not been higher than 56.  

However, a schedular evaluation in excess of 70 percent is not warranted because the evidence does not show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran worked full time until 2003.  Additionally, when examined in November 2008, he was oriented and his thoughts were coherent and relevant.  While he was noted to have suicidal thoughts in 206, he did not have suicidal and homicidal ideation during the November 2008 examination.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran is competent to report his psychiatric symptoms.  His complaints are credible, but must be evaluated in light of the rating schedule described above.  The Veteran's complaints have been considered in the above noted grant of a 70 percent rating for service-connected psychiatric disability throughout the appeal period; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).

TDIU Claim

The Veteran contends that his service-connected disabilities are severe enough to warrant a grant of TDIU.  Based on the relevant evidence on file, the Board agrees.

The Veteran is currently service-connected for a psychiatric disability, evaluated as 70 percent disabling; for a left knee disability, evaluated as 10 percent disabling; for a right knee disability, evaluated as 10 percent disabling; for tinnitus, evaluated as 10 percent disabling; and for bilateral hearing loss, evaluated 10 percent disabling.  His combined rating is 80 percent, with a bilateral factor of 1.9 percent for Diagnostic Code 5003.
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of 
service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board must determine whether the Veteran's service-connected disabilities prevent him from working at substantially gainful employment consistent with his work background and education.  

Based on the action above, the Veteran's psychiatric disability is 70 percent disabling.  Therefore, he meets the percentage standards for consideration of a TDIU rating.  

According to his VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability, the Veteran has completed three years of college and has worked in construction.  He last worked on a full-time basis in 2003.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the Veteran's 
service-connected disabilities, especially his psychiatric disorder, are severe enough to prevent him from obtaining and maintaining substantially gainful employment.  

As noted above, VA examination and treatment reports, as well as VA opinions, show significant psychiatric symptomatology, such as nightmares, flashbacks, insomnia, irritability, anger, anxiety, depression, and difficulty concentrating, with GAF scores from 44 to 56.  Consequently, the evidentiary record shows that the Veteran currently has significant impairment of both social and industrial adaptability due to his service-connected psychiatric disability.  In fact, it was specifically concluded by different VA physicians in June and November 2005 that the Veteran was unable to work due to his service-connected psychiatric disorder.  Factoring in the Veteran's educational and work background, as he did not graduate from college and has not worked full time since 2003, the Board finds that his service-connected disabilities are shown to preclude him from securing and following substantially gainful employment.  Consequently, TDIU is warranted.

CUE Claim

It has been contended by and on behalf of the Veteran that the April 1970 rating decision denying service connection for a left knee disorder was CUE because there was evidence in service of a left knee disorder, with a notation on the Veteran's March 1970 discharge examination report of left knee strain.

Final decisions may be reversed or amended where evidence establishes that clear and unmistakable error existed.  38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].  

Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b).  In other words, the Board cannot apply the benefit of hindsight to its evaluation of the April 1970 decision in determining whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The law and regulations pertaining to service connection in effect in April 1970 provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310 (1970).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (1970).  

An initial claim of service connection for left knee disability was received by VA in March 1970.  

The claim was denied by rating decision in April 1970 because a left knee disorder was not noted on discharge examination in March 1970.  The Veteran was notified of the denial later in April 1970 but did not timely appeal.  

The Veteran attempted to reopen his claim of service connection for a left knee disorder in September 2002, and a January 2003 rating decision granted service connection for a left knee disorder and assigned a 10 percent rating effective September 6, 2002.  

The Board first must emphasize that the Court has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

"Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313-4.  

The Board notes that the evidence on file at the time of the April 1970 rating decision consisted of the Veteran's service treatment records.  

The service treatment records reveal that it was noted on the Veteran's November 1967 preservice medical history report that the Veteran had dislocated his left knee three years earlier.  Examination of the left knee in November 1967 did not reveal any objective findings.  The Veteran complained in June 1968 of a left knee injury; a preservice left knee injury was also noted.  When examined in July 1968, there was no swelling; X-rays were within normal limits.  The Veteran reinjured his left knee in September 1969, and a sprain of the left medical collateral ligament was diagnosed.  It was noted in December 1969 that the Veteran had been treated for his left knee since October 1969 and range of motion of the knee was within normal limits.  Treatment was discontinued in early December 1969 because the Veteran had stopped reporting for treatment; his current condition was unknown.  The Veteran indicated on his March 1970 medical history report for discharge that he either had or had had a "trick" or locked knee; the Physician's Summary include a notation of a left knee problem.  The Veteran's lower extremities were noted to be normal on medical examination in March 1970, and his physical profile was "1" for all body areas.  Recommendations involving further specialist examination in March 1970 noted VA follow up for left knee ligament strain.

Even though the Veteran complained of left knee problems in service, with a sprain diagnosed in September 1969 and a recommendation in March 1970 of further examination for left knee strain, his knee was reported to be normal on discharge examination in March 1970, at which time his physical profile was "1", which means normal.  In fact, the assertions by and on behalf of the veteran cannot be viewed to amount to more than an argument that the evidence on file at the time of the prior RO decision supported the Veteran's claim.  

As such, the Veteran cannot be viewed as asserting more than a disagreement as to how the RO weighed the evidence in April 1970 in denying the claim of service connection for a left knee disorder.  

Hence, this is not a case where it is asserted that either the correct facts, as they were known at the time, were not before the RO or that the statutory and regulatory provisions extant at the time were incorrectly applied, as is required for a finding of CUE.  See Oppenheimer, 1 Vet. App. 370 (1991).  

Neither the Veteran nor his attorney can be found to have advanced specific assertions of undebatable error that would meet the stringent definition of CUE.  

Consequently, without more, the Board can find no basis for concluding that there was CUE in the RO's April 1970 rating decision that denied service connection for a left knee disorder.  


ORDER

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral hip disorder is denied.

An evaluation of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A TDIU rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

The April 1970 rating decision did not contain CUE in denying service connection for a left knee disorder, and the appeal is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

With respect to the issue of entitlement for an evaluation in excess of 10 percent for service-connected left knee disorder, it was reported on VA evaluation in March 2010 that there was no instability of the left knee.  Although a January 2011 private examination report from D. H. Trotter, M.D., noted left knee instability to valgus stress, the severity of the instability is unclear.  

Based on the above, there is insufficient evidence on file on which to make a reasoned determination on the issue of entitlement to an evaluation in excess of 10 percent for service-connected left knee disorder based on instability under Diagnostic Code 5257.  The Board therefore finds that a contemporaneous examination of the Veteran's service-connected left knee disorder is warranted. 

Consequently, the case is REMANDED for the following actions:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for left knee disability that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO will then obtain these records and associate them with the claims folder.  All efforts to obtain these evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. The RO will schedule the Veteran for an examination to determine the current level of severity of his left knee disorder.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Additionally, the examiner must indicate whether, and to what extent, the Veteran has any instability in his left knee.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the left knee disorder on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. I t must also be indicated whether any notice that was sent was returned as undeliverable. 

4. Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. After the above have been completed, the RO will 
re-adjudicate the Veteran's claim for an evaluation in excess of 10 percent for service-connected left knee disorder based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


